Citation Nr: 1822543	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disability, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

The Veteran  represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, continued a 10 percent disability rating for the Veteran's service-connected right knee cartilage tear, status post-surgical repair (hereafter "right knee disability").  In October 2008, the Veteran filed a notice of disagreement (NOD).  In October 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  A supplemental SOC (SSOC) was issued by the VA in October 2014.

In April 2009, the Veteran testified during a hearing before the undersigned Veterans Jaw Judge held at the San Antonio, Texas satellite office of the Houston RO.  A transcript of that hearing has been associated with the claims file.  

In June 2014, the Board remanded to the agency of original jurisdiction (AOJ) the claim for a higher rating for the right knee disability for further development.  After accomplishing further action, in October 2014, the AOJ assigned a 20 percent rating for  Veteran's service-connected right knee disability, effective August 8, 2014.

 In January 2015. the he Board expanded the appeal to include the matter of entitlement to TDIU due to the right knee disability, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009); denied a rating in excess of 10 percent prior to August 8, 2014, and a rating in excess of 20 percent from that date for service connected right knee disability; and remanded to the AOJ the TDIU claim, to include for referral for extra-schedular consideration.  After accomplishing the requested action, the AOJ continued to deny the claim, and returned this matter to the Board.


While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Legacy Content Manager (Virtual VA) file.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  As the Veteran's only service-connected disability, his right knee disability, is rated as 20 percent disabling, the percentage requirements for a schedular TDIU due to this disability are  not met.

3,  The weight of the competent, probative evidence indicates that the right knee disability  has  not prevented the Veteran from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected right knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a July 2017 letter, VA provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU to include on an extra-schedular basis, prior to readjudication of the issue in the February 2018 SSOC, pursuant to the Board's January 2015 remand.  This letter also included notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

Pertinent medical evidence associated with the claims file consists of VA treatment records and examination reports, which include sufficient information to adjudicate the Veteran's claim.   There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as noted below, records from the Social Security Administration (SSA) were unavailable.  Also of record and considered in connection with the appeal is the transcript of the April 2014 hearing, during which the Veteran was afforded the opportunity to present oral testimony before the undersigned Veterans Law Judge with respect to the severity on the right knee disability.   

Subsequent to that hearing, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to that disability, and remanded that matter for development and adjudication.  Pursuant to the Board's January 2015 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claim; no private treatment providers were identified.  Also as directed, the AOJ attempted to obtain pertinent SSA records.  However, in March 2017, SSA informed VA that the medical records requested had been destroyed and were thus unavailable. 

Further,  after all pertinent records had been associated with the Veteran's claim file, Veteran's entitlement to an extra-schedular TDIU was submitted to the Director of VA's Compensation Service for an opinion, which was rendered in January 2018.  Thereafter, the AOJ issued a SSOC reflecting the denial of the claim, followed by a waiver of the response period from the Veteran's repetitive (indicating that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal .  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16 (a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16 (b).

In this case, the Veteran's sole service-connected disability is his right knee disability, which is rated as 20 percent disabling.  Hence, he does not meet the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).  However, inasmuch as a TDIU may still be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), an analysis of whether the right knee disability precludes substantially gainful employment is still warranted.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

 The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The record reflects the Veteran previously worked as a heavy lifting machine operator; he retired in 2002, disabled with a military pension.  I

During a May 2008 VA examination, the Veteran described his right knee disability symptoms as persistent sharp pain aggravated by walking, standing and climbing stairs manifested by being unable to walk and stand for prolonged periods of time, limitation on kneeling and squatting, and difficulty climbing up and down stairs.  In a letter  received in July 2008, the Veteran also reported instability in the right knee, leading to falls, and an inability bend his knee in a sitting position for an extended period of 20 minutes or longer.  

During the April 2014 Board hearing, the Veteran testified that he felt unbalanced, that his knee clicked and popped a lot, that he suffered falls, and that he did not go up and down stairs.  The Veteran also indicated that his knee had weakness, swelling and pain to the touch, but that he could walk "pretty good" with his brace.  

An August 2014 VA examiner noted that the Veteran's right knee disability affected his ability to work due to limitations with prolonged standing, walking and climbing.  However, the examiner also noted that there was no increased pain, no weakness, no fatigability and no incoordination with repetitive testing and it was therefore unlikely that these symptoms would significantly limit functional ability when used repetitively over a period of time.  

As noted, pursuant to the January 2015 remand, the Veteran's TDIU claim was  referred to the Director of Compensation for an extra-schedular determination.  A July 2018 determination concluded that the Veteran's right knee disability does not preclude employment.   

Although required to obtain the Director's decision before awarding an extra-schedular TDIU  in the first instance, once such a decision has been made, the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)).  Thus, as the issue of entitlement to an extra-schedular TDIU pursuant to 38 C.F.R. § 4.16 (b) has been remanded and referred to the Director and the Director has issued a decision, the issue may now be addressed by the Board, on the merits.  Cf. Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321   (b)(1)] on appeal").  

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, as medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination (se 38 C.F.R. § 4.10 (2017) and  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board has considered such evidence, along with other relevant evidence of record, in evaluating the claim..

Here, the weight of  the evidence indicates that the functional effects of the Veteran's right knee disability have s not rendered him unable to retain substantially gainful employment due solely to his right knee disability at any point pertinent to the appeal.

The totality of the Veteran's right knee symptoms are not shown to present such an unusual or extraordinary disability picture as to warrant require a TDIU on an extra-schedular basis.  The record indicates the Veteran studied for a two-year year degree in law enforcement, worked for five years as a heavy lifting machine operator.  While he is now retired., there is no competent evidence indicating that that the right knee, alone, preludes  sedentary employment-to include  sedentary employment, which has not been ruled out.  Rather, the August 2014 VA examiner  described right knee limitations with prolonged standing, walking and climbing; thus, the examiner indicated that .  physical activity was limited but not impossible.   Notably, moreover, following the January 2015 Board remand, the Veteran failed to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which may have provided valuable information pertinent to this claim., or additional evidence to support a finding of his  entitlement to a benefit based on individual unemployability, 

Finally, to whatever extent the Veteran extent the Veteran and/or  his representative attempts to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that neither is shown to possess expertise in medical or vocational matters, and, as indicated above, the most persuasive evidence on this point does not support these assertions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4   (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer)

For all the foregoing reasons, the Board finds that competent, probative evidence simply does not support a finding that the Veteran's service-connected right knee disability, alone, has  rendered him unemployable and any pertinent point, and that, therefore, the claim must be denied.  The Board finds that the competent, probative evidence of record is not so evenly balanced as to warrant application of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.012; Gilbert  1 Vet. App. at  53-56..  



ORDER

The claim for a TDIU due to service-connected right knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), is denied.




____________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


